       Case 1:98-cr-01101-ILG Document 281 Filed 07/03/19 Page 1 of 1 PageID #: 4592
                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK


BEFORE: GLASSER, S.J.             DATE:    JULY 3, 2019                  TIME:   1:30 p.m.


DOCKET #: CR-98-01101                          TITLE: U.S.A. v. *

COURT REPORTER:    David Roy                   DEPUTY CLERK: Stanley Kessler

INTERPRETER:                                   AUSA:      Tamidayo Aganga-Williams

DEF'T #1 NAME: Felix Sater                     ATT'Y: Robert S. Wolf, Esq. - Ret.
  Present _X_ Not Present      On Bail         T Present _ Not Present



                          CRIMINAL CAUSE FOR TELEPHONE CONFERENCE


 U   Defendant not present.     AUSA Tamidayo Aganga-Williams present for the Government.

       Robert S. Wolf, Esq. present for the defendant.

 U   A telephone conference was held, in camera, concerning the unsealing of certain

      documents in this case.

 U   Any further submissions are to be made not later than 10 days from today.




TIME: 1/00
